
	

114 HR 4143 IH: Terrorist Refugee Infiltration Prevention Act of 2015
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4143
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. DeSantis introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To temporarily restrict the admission to the United States of refugees from countries containing
			 terrorist-controlled territory.
	
	
 1.Short titleThis Act may be cited as the Terrorist Refugee Infiltration Prevention Act of 2015. 2.DefinitionsIn this Act:
 (1)Country containing terrorist-controlled territoryThe phrase country containing terrorist-controlled territory means— (A)Iraq, Libya, Somalia, Syria, and Yemen; and
 (B)any other country designated by the Secretary of State pursuant to section 4(a). (2)RefugeeThe term refugee has the meaning given the term in section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)).
 (3)Substantial assistanceThe phrase substantial assistance means a level of assistance without which the United States could not achieve the purposes for which the assistance was provided or sought.
 (4)Victim of genocideThe term victim of genocide has the meaning given the term in Article II of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, opened for signature in Paris on December 9, 1948.
			3.Prohibition on refugees from terrorist-controlled territories
 (a)In generalExcept as provided in subsection (b) and notwithstanding any other provision of law, an alien may not be admitted to the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) if the alien is a national of, has habitually resided in, or is claiming refugee status due to events in any country containing terrorist-controlled territory.
			(b)Exception
 (1)In generalAn alien otherwise prohibited from admission to the United States under subsection (a) may be admitted to the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) if the alien clearly proves, beyond doubt, that he or she—
 (A)satisfies the requirements for admission as a refugee; and (B)is a member of a group that has been designated by the Secretary of State or by an Act of Congress as a victim of genocide.
 (2)National security threatAn alien may not be admitted under paragraph (1) unless— (A)the alien has undergone the highest level of security screening of any category of traveler to the United States, including assessments by the Department of State, the Department of Defense, the Department of Homeland Security, the Federal Bureau of Investigation Terrorist Screening Center, and the National Counterterrorism Center;
 (B)full multi-modal biometrics of the alien have been taken, including face, iris, and all fingerprints; and
 (C)the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence certify that such alien is not a threat to the national security of the United States.
 (c)ApplicabilitySubsections (a) and (b) shall not apply to any alien seeking admission under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) if the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, and the Director of National Intelligence certify that the alien—
 (1)provided substantial assistance to the United States; and (2)would face a substantial risk of death or serious bodily injury because of that assistance if not admitted to the United States.
				4.Responsibilities of the Secretary of State
 (a)Identification of other countriesIn addition to the countries listed in section 2(1)(A), the Secretary of State may designate, as a country containing terrorist-controlled territory, any country containing territory that is controlled, in substantial part, by a Foreign Terrorist Organization, as designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), to the exclusion of that country’s recognized government.
 (b)List of countries containing terrorist-Controlled territoryThe Secretary of State shall— (1)maintain and continually update a list of the countries containing terrorist-controlled territory; and
 (2)continuously make available the list described in paragraph (1)— (A)on the Secretary’s Web site;
 (B)to the Secretary of Homeland Security; (C)to Congress; and
 (D)to the public. (c)Victims of genocideThe Secretary of State shall—
 (1)identify all groups that are victims of genocide; (2)maintain and continually update a list of the groups that the Secretary or Congress has identified as victims of genocide; and
 (3)continuously make available the list described in paragraph (2)— (A)on the Secretary’s Web site;
 (B)to the Secretary of Homeland Security; (C)to Congress; and
 (D)to the public. (d)National security threatThe Secretary of State may refuse to designate a group for the exception under section 3(b)(1)(B) if the Secretary determines that the group poses a substantial security risk to the United States.
			5.Responsibilities of the Secretary of Homeland Security
 (a)RulemakingThe Secretary of Homeland Security shall issue regulations to implement section 3 as soon as practicable.
 (b)Limit of alien assertionsThe Secretary of Homeland Security may not admit any alien into the United States under this Act solely based on the assertions of such alien.
 (c)CoordinationThe Secretary of Homeland Security shall coordinate with the Secretary of State, the Secretary of Defense, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence to substantiate, as much as reasonably practicable, the assertions made by aliens seeking admission to the United States.
 6.Effective periodThis Act shall be effective during the 3-year period beginning on the date of the enactment of this Act.
		
